PRETTYMAN, Associate Justice
(dissenting).
I think the judgment in this case should be affirmed. De Savitsch, having been designated a “consultant” on the medical *18staff of Glenn Dale Sanatorium,' and being anxious to do some research work, desired opportunity to perform major thoracic surgery on -the patients there. This was a public post of importance, requiring high professional skill. He sought and received the support of Senator Guffey in that effort. Being without available data as to his competency, and De Savitsch being unable to furnish satisfactory references, the District authorities directed two experimental observations of his work. The formal official report of the observers was that he was not sufficiently well-trained. De Savitsch wrote to Senator Guffey and also to Dr. Ruhland, attacking the official report. The Senator transmitted the correspondence to the Commissioners and wrote to them, saying, “I guess the only hope I can have to get anything done in the Health Department is to turn the matter over to Senator McCarran or have a Special Senate Committee appointed to investigate the Health Department * * As a matter of fact, an investigation of the Health Department and the Commissioners did take place, and a subcommittee of the Senate recommended the dismissal of various health officials and one Commissioner. The next day after that report was submitted, some unidentified person released to the press Senator Guffey’s letters. Ap-pellee immediately took up the cudgels in energetic fashion in an attack on such interference and threats in District affairs. The articles complained of in the case at bar are directed primarily to that subject, a matter of high local public importance. De Savitsch, perhaps unfortunately, was the fact about which the controversy raged, but he was not, so far as "appears from the articles, the objective.
It seems to me (1) that De Savitsch, having made himself an applicant for a public post requiring professional skill of high order, made his own professional skill a subject of fair public comment, even though vigorous an'd adverse; (2) that by seeking political support to counteract an adverse official report on his competency, he invited the sort of publicity which he got; and (3) that the content of the newspaper articles did not go beyond the content of the official report. To be sure, the respective styles of the articles and the report were different, but the adjectives of the newspaper were not more devastating, in my opinion, than the cold objectivity of the formal report. The dark shadow which the court says was cast over appellant’s professional ability, was cast by the official report, not by the newspaper. Appellant, himself, initially raised, and subsequently fostered, the issues discussed by the newspaper. Since it was a matter of public importance, I do not think that he should be heard to complain if he was hurt in the course of the discussion. I think the trial court was right in entering summary judgment.